DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 and 9-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 11 recites that steps a), b) and c) are performed successively.  The recitation of successive operations is new matter as the specification at the time of filing does not provide support for said limitation.  Appropriate correction required.
Claim 11 recites that a majority of the continuous operation where the majority the fed rate is constant over a majority thereof and recites that the conventional techniques are performed with a variable feed rate.  The recitation of a majority of step b) being constant in feed rate and a variable feed rate relative to conventional techniques is new matter as the specification at the time of filing does not provide support for said limitation.  Appropriate correction required.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "run out from a centerline of the toolholder and a cutting edge of each of the at least one cutting inserts is no more than 0.030 millimeter" in Lines 1-3.  There is insufficient antecedent basis for the limitations “the at least one cutting inserts.”  moreover, there is indefiniteness issue with antecedent basis of “a cutting edge” in claim 7.  It is not clear if this is the same edge recited in claim 1 or a different edge.  Additionally, the boundaries as what qualifies as the run out from a centerline of the toolholder are not clearly delineated.  In the art, run out refers to the phenomenon of the cutting tool diverting from the desired rotational axis orientation.  It is not clear if that is being referenced here or if it is merely an orientation between the cutting insert edge and the rotational axis of the toolholder.  The manner in which the claim is worded, it sounds in mere position of the insert edge relative to the toolholder centerline.  Appropriate correction required.
Claim 11 recites “requiring minimum fluctuation of feed rate for a majority of the machining” in Lines 5-6.  It is not clear at what point the “minimum fluctuation” is met and when it is not.  Moreover, it is not clear if “feed rate” recited here are the same as or different than those recited in claim 1.  If the same, the limitations should have proper antecedent basis by stating “the feed rate.”  Appropriate correction required.
Claim 11 also recites “perform the remainder of the machining utilizing conventional techniques based upon pre-defined tool paths.”   The scope of conventional techniques based upon pre-defined tool paths is not clearly set forth.  That is, it is unclear what constitutes all of the prior art techniques.  Moreover, one cannot claim all of the prior art techniques because the prior art changes over time.  Appropriate correction required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Farrarons Mallen (US Pub. No. 2020/0001374 A1).
(Claim 1) Farrarons Mallen (“Mallen”) discloses a method of machining heat resistant super alloy, titanium alloy, (¶¶ 0001, 0007, 0009, 0016-0018).  The method includes the rotating (¶¶ 0001, 0018, 0023-0024) of a rotary toolholder (2) having at least one cutting insert (1) mounted upon said rotary toolholder (2).  The at least one cutting insert includes a substrate (Figs. 2, 3; Clm 2; ¶¶ 0021, 0038, 0042) having a top layer of PCD (11) secured thereto over no less than 1/3 of a substrate top surface.  The method includes rotating the rotary toolholder with the at least one cutting insert (1) mounted upon the rotary toolholder with a cutting edge of the at least one cutting insert against the workpiece such that the surface speed rate of the cutting edge of the at least one insert is above 50 meters per minute (¶ 0018).  Because Mallen discloses a milling process, the tool (as admitted by Applicant) inherently produces a chip thickness.  See (Applicant Arguments at Pages 11-12).  The Mallen reference inherently discloses a feed rate in the production of chips, but the reference does not explicitly disclose a feed rate or radial engagement of the toolholder such that the machining operation produces chips having a thickness of approximately .050-0.200 millimeters.  Yet, the feed rate and therefore the size of the chip are result-effective variables because the size of chip and rate of the feed impact life of the at least one cutting insert.  That is, the amount of material cut impacts the forces acting upon the insert as does the size of the chip after it separates from the work material.1  Thus, at a time prior to filing it would have been obvious to one having ordinary skill in the art to provide the method disclosed in Mallen with a feed rate resulting in a chip within the claimed range in order to optimize the life of the cutting insert.  See In re Aller, 220 F.2d 454, 456 (CCPA 1955) ("[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.").
(Claim 4) The PCD material (Mallen 11) extends over the entire top surface of the substrate (Mallen Figs. 2, 3).
(Claim 5) The PCD material (Mallen 11) extends over no less than 1/3 of the top surface of the substrate in the region of contact and the PCD extends over 1 millimeter inward of the cutting edge (Mallen Clm 1, 2; ¶ 0021).
(Claim 7) The run out from the centerline of the toolholder and a cutting edge of each of the at least one cutting inserts is no more than 0.030 millimeter.  That is, the cutting edges of the cutting inserts in the toolholder (Mallen 2) left-most in Figure 1 are arranged parallel to the axis so as to have zero run out for producing a wall parallel to the rotational axis of the toolholder.
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Farrarons Mallen (US Pub. No. 2020/0001374 A1) in view of Waki et al. (US Pub. No. 2019/0105816 A1).
Mallen does not explicitly disclose the titanium being the titanium alloy Ti-6AL4V.
Waki et al. discloses milling titanium alloy Ti-6AL4V (¶ 0080).  At a time prior to filing a person having ordinary skill in the art to provide the method disclosed in Mallen with a titanium alloy Ti-6AL4V workpiece as suggested in Waki et al. in order to shape particular material into a work product.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Farrarons Mallen (US Pub. No. 2020/0001374 A1) in view of Berger (DE 4416380 A1).
Mallen does not explicitly disclose delivering coolant to the cutting insert, but the top surface is made of PCD.
Berger discloses directing a flow of coolant primarily over the top surface of the insert (103, 203; Figs. 1, 3).  At a time prior to filing it would have been obvious to one having ordinary skill in the art to provide the method disclosed in Mallen with a flow of coolant primarily over the top surface of the insert as suggested in Berger in order to cool the insert.
Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Farrarons Mallen (US Pub. No. 2020/0001374 A1) in view of Komura (JP 11-090775 A).
The method of machining applies to a milling operation (Mallen ¶ 0016).  Mallen does not explicitly disclose a pocketing operation for high-speed machining (presumably over the claimed 50 m/min) while performing the following steps: generating a hole in a workpiece that is larger than the milling tool diameter; performing a continuous operation requiring constant feed rate for a majority of the machining; and then performing the remainder of machining via conventional techniques with a variable feed rate.
Komura discloses a pocketing operation for high-speed machining (presumably over the claimed 50 m/min) while performing the following steps: generating a hole in a workpiece that is larger than the milling tool diameter (Fig. 5); performing a continuous operation requiring minimum feed rate fluctuation for a majority of the machining (Fig. 5); and then performing the remainder of machining via a conventional technique (Fig. 5).  At a time prior to filing it would have been obvious to one having ordinary skill in the art to provide the method disclosed in Mallen with a pocketing operation as suggested in Komura in order to provide a pocket in a workpiece.  While the Komura reference does not explicitly disclose a constant feed rate during a continuous portion of the method and variable during the conventional portion (this seems to be obvious from the very fact that the method step is basically defined as being known), at a time prior to filing a person having ordinary skill in the art would have found it obvious to try - choosing from a finite number (constant vs variable) of predictable solutions (controlling chips and forces on cutting insert) - to modify the method of Mallen with constant and variable feed rates as claimed.  See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 418 (2007) (reciting several exemplary rationales that may support a finding of obviousness, including “obvious to try”).


Claims 1-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Farrarons Mallen (US Pub. No. 2020/0001374 A1) in view of Waki et al. (US Pub. No. 2019/0105816 A1).
(Claims 1-3) Mallen discloses a method of machining heat resistant super alloy, titanium alloy, (¶¶ 0001, 0007, 0009, 0016-0018).  The method includes the rotating (¶¶ 0001, 0018, 0023-0024) of a rotary toolholder (2) having at least one cutting insert (1) mounted upon said rotary toolholder (2).  The at least one cutting insert includes a substrate (Figs. 2, 3; Clm 2; ¶¶ 0021, 0038, 0042) having a top layer of PCD (11) secured thereto over no less than 1/3 of a substrate top surface.  The method includes rotating the rotary toolholder with the at least one cutting insert (1) mounted upon the rotary toolholder with a cutting edge of the at least one cutting insert against the workpiece such that the surface speed rate of the at least one insert is above 50 meters per minute (¶ 0018).  Because Mallen discloses a milling process, the tool (as admitted by Applicant) inherently produces a chip thickness.  See (Applicant Arguments at Pages 11-12).  The Mallen reference inherently discloses a feed rate in the production of chips, but the reference does not explicitly disclose a feed rate or radial engagement of the toolholder such that the machining operation produces chips having a thickness of approximately .050-0.200 millimeters.
Waki et al. discloses a method of machining heat resistant super alloy, titanium alloy Ti-6AL4V at a speed of 79 meters per minute and adjusting a feed rate of the toolholder such that the machining operation produces chips having a thickness of approximately .050-0.200 millimeters (based upon a feed rate of 0.06 mm/rev. per cutting edge) (¶ 0080).  At a time prior to filing it would have been obvious to one having ordinary skill in the art to provide the method disclosed in Mallen with a feed rate producing the chip thickness of 0.06 mm during machining of titanium alloy Ti-6AL4V as suggested in Waki et al. in order to increase cutting edge life during high speed machining of titanium alloy Ti-6AL4V.
(Claim 4) The PCD material (Mallen 11) extends over the entire top surface of the substrate (Mallen Figs. 2, 3).
(Claim 5) The PCD material (Mallen 11) extends over no less than 1/3 of the top surface of the substrate in the region of contact and the PCD extends over 1 millimeter in each cardinal direction (Mallen Clm 1, 2; ¶ 0021).
(Claim 7) The run out from the centerline of the toolholder and a cutting edge of each of the at least one cutting insert is no more than 0.030 millimeter.  That is, the cutting edges of the cutting inserts in the toolholder (Mallen 2) left-most in Figure 1 are arranged parallel to the axis so as to have zero run out for producing a wall parallel to the rotational axis of the toolholder.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Farrarons Mallen (US Pub. No. 2020/0001374 A1) in view of Waki et al. (US Pub. No. 2019/0105816 A1) further in view of Berger (DE 4416380 A1).
Mallen does not explicitly disclose delivering coolant to the cutting insert, but the top surface is made of PCD.
Berger discloses directing a flow of coolant primarily over the top surface of the insert (103, 203; Figs. 1, 3).  At a time prior to filing it would have been obvious to one having ordinary skill in the art to provide the method disclosed in Mallen with a flow of coolant primarily over the top surface of the insert as suggested in Berger in order to cool the insert.

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Farrarons Mallen (US Pub. No. 2020/0001374 A1) in view of Waki et al. (US Pub. No. 2019/0105816 A1) further in view of Komura (JP 11-090775 A).
The method of machining applies to a milling operation (Mallen ¶ 0016).  Mallen does not explicitly disclose a pocketing operation for high-speed machining (presumably over the claimed 50 m/min) while performing the following steps: generating a hole in a workpiece that is larger than the milling tool diameter; performing a continuous operation requiring minimum fluctuation of feed rate for a majority of the machining; and then performing the remainder of machining via conventional techniques.
Komura discloses a pocketing operation for high-speed machining (presumably over the claimed 50 m/min) while performing the following steps: generating a hole in a workpiece that is larger than the milling tool diameter (Fig. 5); performing a continuous operation requiring minimum feed rate fluctuation for a majority of the machining (Fig. 5); and then performing the remainder of machining via a conventional technique (Fig. 5).  At a time prior to filing it would have been obvious to one having ordinary skill in the art to provide the method disclosed in Mallen with a pocketing operation as suggested in Komura in order to provide a pocket in a workpiece.  While the Komura reference does not explicitly disclose a constant feed rate during a continuous portion of the method and variable during the conventional portion (this seems to be obvious from the very fact that the method step is basically defined as being known), at a time prior to filing a person having ordinary skill in the art would have found it obvious to try - choosing from a finite number (constant vs variable) of predictable solutions (controlling chips and forces on cutting insert) - to modify the method of Mallen with constant and variable feed rates as claimed.  See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 418 (2007) (reciting several exemplary rationales that may support a finding of obviousness, including “obvious to try”).
Response to Arguments
Applicant's arguments filed October 31, 2022 have been fully considered but they are not persuasive.  Applicant argues that “run out” is known in the industry.  Examiner does not disagree that run out is a known phenomenon in the industry.  The issue is in how the claim is written.  The claim relates run out back to the axis of the tool holder.  The insert is attached to the tool holder such that its position thereto is fixed.  The insert relative to the axis of the tool holder should not change during the cutting operation.  If it does, that is not run out.  That is a different issue altogether.  The claim does not refer to run out as known in the industry.
Pivoting now to the prior art rejection, Applicant argues that the Mallen reference discloses a tool for milling titanium but not a method of milling titanium.  Then Applicant contends the claimed parameters are novel merely because a prior art reference is not employed to make the rejection.  Turning back to the run-out issue, it is unclear what the scope is of claim 7 but Applicant argues that the cutting edges arranged parallel to the axis somehow do not meet the claimed relationship  In view of the Mallen in view of Waki rejection of claim 1, Applicant provides an affidavit by an inventor of the present application stating that the modified method would not have a chip thickness within the claimed range.  Examiner disagrees.
The disclosure that the tool is operated for milling and particularly at a certain speed rate for machining heat resistant super alloy, titanium alloy is disclosure of a method.  An obviousness rejection may establish a prima facie case without employing a prior art reference that explicitly discloses a claimed feature.  See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 418 (2007) (reciting several exemplary rationales that may support a finding of obviousness); In re Aller, 220 F.2d 454, 456 (CCPA 1955) ("[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.").  The conclusory argument that the Mallen reference does not teach runout is not found convincing.  The reference illustrates the cutting edge orientations as claimed.  Thus, the prior art reads upon the claimed invention.
Applicant has submitted an affidavit that offers opinion evidence by an inventor of the invention disclosed in this Application.  In the affidavit, the inventor states that based on the disclosure in the Waki reference, the chip thickness would be outside of the claimed range.
While the opinion evidence provided by Applicant is due a modicum of weight, it is not enough to overcome the teachings within the prior art of record, see MPEP § 2145 (stating, "[t]he mere presence of some credible rebuttal evidence does not dictate that an obviousness rejection must always be withdrawn”).  Applicant attempts to establish the chip thickness by making calculations without consideration of values not explicitly disclosed.  Moreover, the proffered evidence is provided by an interested party in the outcome of the present application. Therefore, the affidavit is not afforded great weight.
The obviousness rejection is predicated on the modification of Mallen in view of Waki.  The affidavit does not address the impact of applying the variables taught in Waki to the cutter disclosed in Mallen.  Because Mallen disclsoes a cutting insert with a straight edge on a 90-degree cutter, the feed rate would equal the chip thickness.  Thus, a prima facie case of obviousness has been established.  See https://www.sandvik.coromant.com/en-us/knowledge/milling/pages/entering-angle-and-chip-thickness.aspx (last visited November 10, 2022).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN RUFO whose telephone number is (571)272-4604. The examiner can normally be reached Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN RUFO/Primary Examiner, Art Unit 3722                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Applicant also recognizes that impact against the insert in a milling operation is something one of ordinary skill needs to consider.  (Applicant Remarks at Pages 11-12).